Citation Nr: 0901036	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-41 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for education benefits 
under the Dependents' Educational Assistance (DEA) program, 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1955.  The record reflects he died in October 2005, 
and the appellant in this matter is the veteran's daughter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 determination by the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
claim.

The record reflects the appellant originally requested a 
Board hearing in conjunction with this appeal, and such a 
hearing was ultimately scheduled for May 2006.  However, the 
appellant failed to report for that scheduled hearing.  
Accordingly, her hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702(d).

This case was previously before the Board in September 2006, 
at which time the Board determined that the appellant was not 
eligible for DEA benefits as a matter of law.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a February 2008 Order, the 
Court granted VA's unopposed motion to vacate the Board's 
decision and remand to allow VA to secure and reconstruct the 
appellant's DEA education folders in order to allow the Board 
and the Court a full opportunity to review and consider the 
relevant evidence.

The record currently before the Board consists of the 
appellant's DEA education folders, as well as the veteran's 
VA claims folder.  Further, it appears that the September 
2006 Board decision was based upon review of the education 
folders and not the VA claims folder, as the decision 
includes statements that appear inconsistent with the 
evidence assembled in the claims folder.  For example, the 
Board stated in the prior decision that "no official record 
of separation verifying [the veteran's] dates of service is 
of record," although a copy of the veteran's DD Form 214 
confirming such service is contained in the claims folder.  
In addition, there is no reference to the veteran's death, 
even though evidence of such was added to the record in 
October 2005.  Regardless, as detailed, the record does not 
change the fact that the appellant does not satisfy legal 
criteria for eligibility to DEA benefits.  Consequently, 
there is no prejudice to the appellant by the Board 
proceeding with adjudication of this case.


FINDINGS OF FACT

The appellant was born in July 1969 and was 34 years of age 
when she submitted her October 2003 application for DEA 
benefits as a child of the veteran.


CONCLUSION OF LAW

The statutory criteria for entitlement to DEA benefits under 
Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3512 
(West 2002); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the 
appellant's claim of entitlement to DEA benefits must be 
denied as a matter of law.  In VAOPGCPREC 5-2004, VA's Office 
of General Counsel held that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the Court has held that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  Consequently, further discussion of 
the VCAA is not required.

The appellant is seeking DEA benefits under Chapter 35, Title 
38, United States Code.  Basic eligibility for Chapter 35 
benefits for the child or surviving spouse of a veteran is 
established in one of several ways: (1) the veteran was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) the veteran has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807.

In this case, the veteran had been found to be permanently 
and totally disabled due to schizophrenic reaction, paranoid 
type with depressive features.  However, this determination 
was for the purpose of determining entitlement to nonservice-
connected pension benefits.  Service connection was not in 
effect for this, nor any other disability at the time of the 
veteran's death.  In fact, service connection was denied for 
a back disorder by a January 1959 rating decision, and a 
March 2005 rating decision found that new and material 
evidence had not been received to reopen this claim.

The appellant has contended that the veteran was entitled to 
an award of a permanent total service-connected disability.  
However, even if such were the case, her claim for DEA 
benefits must still be denied.  Eligibility for DEA benefits 
on the basis of status as a "child" of a veteran is limited 
to children under age 26.  The statute requires that the 
veteran's child not reach his or her 26th birthday on or 
before the effective date of a finding that the veteran is 
entitled to permanent total service- connected disability in 
order to be eligible for education assistance under Chapter 
35.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(c).  

Here, the appellant was born in July 1969 and was 34 years of 
age when she submitted her October 2003 application for DEA 
benefits as a child of the veteran.  Since DEA benefits are, 
by statute, only available to a veteran's "child" who is 
under age 26, the appellant is no longer eligible for DEA 
benefits under Chapter 35, even if the veteran were to now be 
awarded total and permanent service-connected disability 
and/or his death was determined to be due to a service-
connected disability.

The appellant argues that her period of eligibility for DEA 
benefits should be extended because her father had been 
disabled for many years, and thus was not aware of available 
education benefits for a child.  Her mother, who completed 
only the 9th grade, was unable to obtain information about 
benefits available for the appellant based on her father's 
status as a veteran.  The appellant argues that, if the 
veteran had been awarded disability when he first became 
entitled to it, she would have been eligible for DEA 
benefits.  However, the statute does not authorize education 
benefits based on a date on which a veteran theoretically 
might have become entitled to an award of permanent and total 
service-connected disability in determining eligibility for 
DEA benefits.  Rather, only the assigned effective date of 
such an award may be considered.  Consequently, even if the 
veteran were now to be awarded a permanent and total service-
connected disability award or his death was determined to be 
due to a service-connected disability, the appellant, who is 
beyond her 26th birthday, will not be eligible for DEA 
benefits.

Although the Board is sympathetic to the appellant's 
position, and the contentions she has advanced in support of 
her claim, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 DEA 
benefits are clear and specific.  The Board is bound by these 
criteria, including the definition of "child" for purposes of 
eligibility for education benefits.  Consequently, the 
appellant's claim for DEA benefits must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).


ORDER

Entitlement to education benefits under the DEA program, 
Chapter 35, Title 38, United States Code, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


